Citation Nr: 1744239	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  14-08 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Peter Henderson


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active service from May 1951 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a hearing in May 2017 before the undersigned.  A copy of the transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is required prior to adjudication of the issue on appeal.  

While an August 2011 medical opinion stated that the Veteran's current hearing loss is at least as likely as not due to his noise exposure in service and a private evaluation from November 2012 also stated that the Veteran's hearing loss is most likely due to his noise exposure during service, evidence of a hearing loss disability for VA purposes is not currently of record.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold (pure tone results) in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

None of the audiological evaluations of record (the August 2011 VA examination, the November 2012 private examination, or the May 2015 examination) demonstrate a hearing loss disability for VA purposes, even though they do report some degree of hearing loss.  Further, while the Veteran is competent to report difficulty hearing in certain situations and reduced hearing acuity, he is not competent to diagnose a hearing loss disability for VA purposes.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Board notes that certain hearing thresholds were shown to have worsened between the Veteran's previous examinations and a current disability can be demonstrated at any time during the appeal period for service connection to be warranted.  As the Veteran's hearing has not been tested since May 2015, the Board finds that a new VA examination is warranted to determine whether the Veteran has a current hearing loss disability for VA purposes.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an audiological examination to determine whether a current hearing loss disability is present.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner. All indicated studies, tests, and evaluations deemed necessary should be performed.

2. Following the completion of the foregoing, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  The AOJ should then provide the Veteran with a supplemental statement of the case, and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




